Citation Nr: 0906743	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-19 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, type II, to include whether service 
connection can be granted.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.

5.  Entitlement to service connection for a left foot 
disorder.

6.  Entitlement to service connection for a right foot 
disorder.

7.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 
1970.

These matters come to the Board of Veterans' Appeals (Board) 
from November 2004 and April 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In October 2008, the Veteran testified before the undersigned 
at a Travel Board hearing; a transcript of the hearing is of 
record.

At the hearing, the Veteran raised the issue of entitlement 
to service connection for peripheral neuropathy of the upper 
extremities; that issue is referred to the RO for initial 
consideration.

Previously, claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of Vietnam 
were subject to a stay imposed as a result of the United 
States Court of Appeals for Veterans Claims' (Court's) 
decision in Haas v. Nicholson, 20 Vet. App. 257 (2006).  In 
that case, the Court held that, for the purpose of applying 
the presumption of exposure to herbicides under 38 C.F.R. 
§ 3.307(a)(6)(iii), "service in the Republic of Vietnam" 
will, in the absence of contradictory evidence, be presumed 
based upon the veteran's receipt of a Vietnam Service Medal, 
without any additional proof required that a veteran who 
served in waters offshore of the Republic of Vietnam actually 
set foot on land.  However, in May 2008, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) issued its 
decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), 
reversing the Veterans Court.  As such, the previous stay is 
no longer in effect and the Board may resume adjudication of 
the previously stayed cases.  See Chairman's Memoranda No. 
01-09-03, Stay Lifted on Processing of Claims for 
Compensation Based on Exposure to Herbicides affected by Haas 
v. Nicholson (January 22, 2009). 


FINDINGS OF FACT

1.  In March 2002, the RO denied the Veteran's claim for 
service connection for diabetes mellitus; the Veteran did not 
perfect a timely appeal of this decision.

2.  Evidence received since the March 2002 RO decision, when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for diabetes mellitus, and it raises a 
reasonable possibility of substantiating the claim.

3.  The Veteran is not shown to have had duty or visitation 
in the Republic of Vietnam during his period of active 
military service.

4.  The Veteran's diabetes mellitus did not become manifest 
in service or within the first postservice year and is not 
shown to be related to service.

5.  The Veteran's hypertension did not become manifest in 
service or within the first postservice year and is not shown 
to be related to service.

6.  The Veteran does not have a chronic heart disability.


7.  The Veteran's peripheral neuropathy of the lower 
extremities is not shown to be related to service.

8.  A chronic foot disability was not manifested in service; 
arthritis of the feet was not manifested in the first 
postservice year; and the preponderance of the evidence is 
against a finding that any current bilateral foot disability, 
to include arthritis, is etiologically related to the 
Veteran's service.

9.  The Veteran does not have a chronic skin disability.


CONCLUSIONS OF LAW

1.  The March 2002 RO decision, which denied the Veteran's 
claim for service connection for diabetes mellitus, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2008).

2.  Evidence received since the March 2002 RO decision in 
support of the claim for service connection for diabetes 
mellitus is new and material; accordingly, this claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  Service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2008).

4.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

5.  Service connection for a heart disorder is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).

6.  Service connection for peripheral neuropathy of the lower 
extremities is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2008).

7.  Service connection for a disability of either foot, 
including arthritis, is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).

8.  Service connection for a skin disorder is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

As an initial matter, the Board notes that the duty to notify 
and assist with regard to the issue of whether new and 
material evidence has been received has been met to the 
extent necessary to reopen the claim, such that any 
deficiency in this regard is harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993), 4 Vet. App. at 392-94: Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in May 2004, December 2004, and February 2005.  
A subsequent letter were sent in March 2006, and the claims 
were readjudicated in April 2008.

VA has obtained service personnel and service treatment 
records as well as Social Security Administration (SSA) 
records, and assisted the Veteran in obtaining evidence.  A 
medical opinion has been obtained with respect to the 
diabetes mellitus claim.  VA need not obtain examinations 
with respect to the other claims as the claims are either 
claimed as secondary to diabetes mellitus (for which service 
connection is being denied) and/or the evidentiary record 
does not show that the Veteran's current disabilities may be 
associated with an established event, injury, or disease in 
service; manifested during an applicable presumptive period; 
or otherwise may be associated with military service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

II.  Reopening a Claim for Service Connection for Diabetes 
Mellitus

The original claim for service connection for diabetes 
mellitus was denied by a rating decision dated in October 
1989, which the Veteran did not appeal.  Rating decisions in 
April 1999 and June 1999 continued the prior denials.  The 
most recent final denial of the claim was in a March 2002 
rating decision.  The Veteran appealed that decision, but 
after receiving a statement of the case, he did not file a 
timely substantive appeal, and the decision became final.  
Because of this, the claim for service connection for 
diabetes mellitus can only be reopened if new and material 
evidence has been submitted since the March 2002 rating 
decision.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Evidence is "new" if it was not of record at the time of the 
last prior final denial of the claim.  It is "material" if, 
by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veteran attempted to reopen the claim for service 
connection for diabetes mellitus in October 2004.  Evidence 
associated with the claims folder since the March 2002 rating 
decision includes an October 2008 treatment record from J.C., 
M.D., a private physician.  Dr. C. indicates that the Veteran 
"has [diabetes mellitus] type 2 with renal involvement for a 
long period of time.  At least since October 1970."  

The previous denials of service connection for diabetes 
mellitus found no medical evidence that the Veteran's 
diabetes mellitus began during or was related to his period 
of active duty service.  The new treatment record dates the 
onset of his diabetes mellitus to his period of service.  As 
such, this treatment record constitutes new and material 
evidence which raises a reasonable possibility of 
substantiating his claim.  The claim for service connection 
for diabetes mellitus is reopened.

The Board will address the issue of entitlement to service 
connection for diabetes mellitus on the merits.  The Veteran 
has been provided the pertinent laws and regulations 
regarding service connection and has been given the 
opportunity to review the evidence of record and submit 
arguments in support of his claim.  The arguments presented 
by the Veteran and his representative have focused on the 
issue of service connection.  Thus, the Veteran is not 
prejudiced by the Board's also addressing the merits.  
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996). 


III.  Service Connection Claims

In general, service connection may be granted for a current 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed for certain diseases, 
including diabetes and hypertension, if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
such disease became manifest to a degree of 10 percent within 
one year from the date of discharge, and there is no evidence 
of record establishing otherwise.  38 U.S.C.A. §§ 1101, 
1112(a), 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  A 
disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

The Veteran's claims are based in part on the theory that he 
was exposed to herbicide agents while service.  Under 38 
C.F.R. § 3.309(e), if a veteran was exposed to an herbicide 
agent, including Agent Orange, during active military, naval 
or air service and has a disease that is listed in § 
3.309(e), such disease shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease in service, provided that 
the rebuttable presumptions of § 3.307(d) are also satisfied.  
The diseases associated with herbicide exposure include 
diabetes mellitus.  Applicable regulations provide that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 (the "Vietnam Era").  38 
C.F.R. § 3.307(a)(6)(iii).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In Haas 
v. Peake, 525 F.3d 1168 (2008), the United States Court of 
Appeals for the Federal Circuit held that § 3.307(a)(6)(iii) 
was reasonably interpreted by VA as requiring that a 
servicemember had actually set foot within the land borders 
of Vietnam in order to be entitled to statutory presumptions 
of herbicide exposure and service connection.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes Mellitus

The Veteran has contended that his diabetes mellitus either 
began during service or that it is attributable to exposure 
to Agent Orange in service.  The record shows that the 
Veteran was awarded the Vietnam Service Medal and the Vietnam 
Campaign Medal, however there is no evidence that he ever set 
foot within the land borders of Vietnam.  In fact, the 
Veteran does not contend that he was physically in Vietnam, 
but believes that he was exposed to Agent Orange during his 
service in Thailand.  There is no objective evidence of such 
exposure.  Based on the foregoing, the Veteran is not shown 
to have served in the Republic of Vietnam, and thus the 
presumptions for exposure to herbicides are not applicable in 
this case.  

The service treatment records do not show any diagnosis of 
diabetes mellitus.  Urinalysis testing was performed in 
conjunction with treatment for urethritis in 1970.  On his 
separation examination in October 1970, the Veteran's albumin 
and sugar were noted as zero.  

The earliest diagnosis of diabetes mellitus of record is in 
June 1989.  A May 1996 treatment record noted borderline 
diabetes mellitus.  A November 1998 statement from C.O.W., 
M.D., noted that "some of his present medical problems could 
be related to his time in the service."

A July 2004 VA examination report noted the Veteran reported 
that his diabetes mellitus had been diagnosed in 1970.  The 
examiner does not identify any objective basis in the record 
in support of an onset of 1970 for the Veteran's diabetes 
mellitus.

An October 2008 treatment record from J.C., M.D., a private 
physician noted that the Veteran "would like something 
written that he was a diabetic since 1970.  He came with a 
page.  It's UA, in hand written, with sp gravity 1.019, 
albumin 4+, trace sugar, and wbc 10-15, mod amorphous 
sediment, in clumps....Even though I was a Geriatric Fellow 
worked at Gainesville before, I have no idea what to do with 
this."  Dr. C. went on to state that the Veteran "has 
[diabetes mellitus] type 2 with renal involvement for a long 
period of time.  At least since October 1970."  He provided 
no rationale for that statement.

In August 2006, the RO obtained a medical opinion from a VA 
physician who had reviewed the claims folder, including the 
service treatment records.  The physician noted that:  

The [V]eteran's service medical records are 
silent for a diagnosis of diabetes mellitus.  
Further a diagnosis of diabetes mellitus is 
not made based on review of urine studies.  
Diabetes mellitus is diagnosed based on serum 
glucose values as per the diagnostic criteria 
set forth by the American Diabetes 
Association. 

There is no objective medical data to support 
the [V]eteran's claim that diabetes mellitus 
type 2 onset during his active military 
service.  The finding of abnormal urinalysis 
during his military service to include the 
finding of glucosuria was in the context of 
active acute urethritis.  Multiple urine test 
results contained within the [V]eteran's 
service medical records were also negative 
for glucosuria collected prior to and 
subsequent to acute urethritis episodes.  

The [V]eteran's diabetes mellitus type 2 is 
not caused by or a result of the Veteran's 
military service as there is no objective 
medical data to support the [V]eteran's 
claim.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for service connection for 
diabetes mellitus.  The post-service medical evidence shows 
that the Veteran was first treated for diabetes mellitus in 
1989, or almost 19 years after service separation.  

The Board notes that the private treatment records that note 
an onset of diabetes mellitus in 1970 were based on the 
Veteran's own reported history.  Dr. C.'s statement that the 
Veteran's diabetes mellitus had been present "at least since 
October 1970" is apparently based on abnormal urinalysis 
findings in service; however, Dr. C.'s own statement notes he 
does not understand the significance of such findings with 
respect to the Veteran's diabetes mellitus.  

In contrast to Dr. C.'s opinion, in August 2006, the VA 
physician reviewed the Veteran's complete claims file, 
including his service medical records and post-service 
private treatment records, prior to offering his opinion that 
the Veteran's current diabetes mellitus was not related to 
active service.  This opinion included a detailed and well-
reasoned rationale for why the urinalysis results in service 
were not evidence of diabetes mellitus.  Accordingly, the 
Board finds this opinion more probative on the issue of 
whether the Veteran's current diabetes mellitus is related to 
active service.

Additional evidence in support of the Veteran's service 
connection claim for diabetes mellitus is his own lay 
assertions and Travel Board hearing testimony.  As a lay 
person, the Veteran is not competent to opine on medical 
matters such as the etiology of medical disorders.  The 
record does not show, nor does the Veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  
Accordingly, the Veteran's lay statements are entitled to no 
probative value.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).

In the absence of a medical nexus between the Veteran's 
diabetes mellitus and any incident of service, the Board 
finds that service connection for diabetes mellitus is not 
warranted.  As the preponderance of the evidence is against 
the Veteran's claim, the benefit-of- the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App at 55-
57.

Hypertension

The Veteran essentially claims that he has hypertension that 
was caused by his diabetes mellitus.  As service connection 
for diabetes mellitus is being denied, there is no basis for 
secondary service connection for hypertension.  38 C.F.R. § 
3.310(a).  

Hypertension was not noted during service.  The separation 
examination shows a blood pressure reading of 116/68.  In 
April 1995, a blood pressure reading of 130/80 was noted.  A 
private physician's statement dated in April 2003 noted that 
the Veteran had hypertension.  Subsequent records show such a 
diagnosis.

Regarding direct and presumptive service connection, it is 
reasonably established that the Veteran has a current 
diagnosis of hypertension.  There is no evidence, however, 
that the Veteran had hypertension in service (nor does the 
Veteran allege such) or that the Veteran's hypertension 
became manifest in the first post-service year.  See 38 
C.F.R. § 3.307, 3.309.  Also, there is no competent medical 
evidence of record indicating that the Veteran's hypertension 
is otherwise directly related to service.  In the absence of 
any such evidence, there is no basis for awarding service 
connection for hypertension on a direct or presumptive basis.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. 
§ 3.307, 3.309.

Heart Disorder

It is neither shown nor alleged that a heart disability 
became manifested (and was incurred or aggravated) in 
service.  The heart was noted as normal on service 
separation.  The Veteran's only contention has been that he 
has a heart disability secondary to diabetes mellitus.  

Here, not only is the Veteran not service connected for any 
disability, but there is no medical evidence of a current 
heart disorder.  VA examination in July 2004 noted no history 
of chest pain or myocardial infarction.  A physical 
examination in October 2008 was negative for chest pain, 
palpitations, tachycardia, orthopnea, and edema.  There is no 
other competent evidence of a heart disorder in the record.  
Thus, the Board must conclude that the threshold requirement 
of competent evidence of current disability (for which 
service connection is sought) is not met.  In the absence of 
proof of current disability, there is no valid claim of 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

As there is no competent evidence that the Veteran has a 
heart disorder, the preponderance of the evidence is against 
the claim, and it must be denied.

Peripheral Neuropathy, Lower Extremities

The Veteran essentially claims that he has peripheral 
neuropathy of the lower extremities that was caused by his 
diabetes mellitus.  As service connection for diabetes 
mellitus is being denied, there is no basis for secondary 
service connection for hypertension.  38 C.F.R. § 3.310(a).  

Peripheral neuropathy was not noted during service.  VA 
examination in July 2004 noted peripheral neuropathy.  A 
January 2006 outpatient record noted peripheral neuropathy.

Regarding direct and presumptive service connection, it is 
reasonably established that the Veteran has a current 
diagnosis of peripheral neuropathy.  There is no evidence, 
however, that the Veteran had peripheral neuropathy in 
service (nor does the Veteran allege such).  As noted above, 
the Veteran does not have the required Vietnam service to 
qualify for the Agent Orange presumptions.  See 38 C.F.R. 
§ 3.307, 3.309.  Also, there is no competent medical evidence 
of record indicating that the Veteran's peripheral neuropathy 
is otherwise directly related to service.  In the absence of 
any such evidence, there is no basis for awarding service 
connection for peripheral neuropathy of the lower extremities 
on a direct or presumptive basis.  See Hickson, 12 Vet. App. 
at 253; 38 C.F.R. § 3.307, 3.309.

Right and Left Foot Disorders

The Veteran essentially claims that he has a disability of 
the feet that was caused by his diabetes mellitus.  As 
service connection for diabetes mellitus is being denied, 
there is no basis for secondary service connection for 
disability of the feet.  38 C.F.R. § 3.310(a).  

The service treatment records do not show any disability of 
the feet.  The separation examination in October 1970 notes 
normal feet.

In April 1989, the Veteran reported swelling of the left foot 
for the past two weeks, with no history of injury.  An April 
1995 treatment record noted gout pain in both feet.  Gout was 
noted in the right foot in June 1995.  

VA examination in September 2004 noted, among other 
disabilities, bilateral metatarsophalangeal hallux gouty 
arthritis.  The examiner noted that none of the Veteran's 
diagnosed conditions had a direct relation to any service 
activity.

In light of the foregoing, the finding must be that a chronic 
disability of either foot was not manifested in service.  
Accordingly, service connection for bilateral foot disability 
on the basis that such disability became manifest in service 
and persisted (or on a presumptive basis for arthritis as a 
chronic disease under 38 U.S.C.A. § 1112) is not warranted.  
To warrant direct service connection in these circumstances, 
the evidence must show that the Veteran's foot disability is 
related to an event, injury, or disease in service.  There is 
no competent medical evidence that relates the Veteran's foot 
disability, diagnosed as gout and arthritis, to his service. 
The only medical opinion addressing the question, that of the 
September 2004 VA examiner, is against the Veteran's claim.  
The earliest postservice diagnosis of foot disability of 
record is in 1989, approximately 19 years after the 
termination of the Veteran's active duty.  Notably, a lengthy 
time interval between service and the earliest medical 
documentation of the disability for which service connection 
is sought is, of itself, a factor weighing against a finding 
of service connection.  See Maxson v. Gober, 230 F. 3d 1330 
(Fed. Cir. 2000).

In short, since there is no evidence of a foot disability in 
service, no competent evidence that arthritis of either foot 
was manifested in the first postservice year, and no 
competent evidence that relates the Veteran's current 
bilateral foot disability to his service, a preponderance of 
the evidence is against this claim and it must be denied.

Skin

The Veteran contends that he has a chronic skin disorder that 
is related either to his diabetes mellitus or to exposure to 
Agent Orange in service.  As noted above, he is not service 
connection for any disability, including diabetes mellitus; 
thus secondary service connection is not warranted.  Also as 
noted above, in the absence of the requisite Vietnam service, 
he is not entitled to a presumption of service connection 
based on Agent Orange exposure.

The Veteran's service treatment records show that he was seen 
with a complaint of rash in the groin area in March 1970.  
Tinea cruris was noted.  There were no other complaints of or 
treatment for a skin disorder during active service.  The 
service separation examination noted normal skin.

In April 1989, the Veteran reported a rash on his hands for 
the past four or five months.  Possible tinea corpus was 
noted.  An October 2008 physical examination was negative for 
atypical moles, dry skin, pruritis, and rashes.

The record shows that the Veteran had an acute episode of 
tinea cruris in service which apparently resolved prior to 
his separation from service.  The only postservice skin 
complaint was noted in 1989, nearly 20 years ago, and the 
recent physical examination failed to show any skin 
pathology.  Thus, the Board must conclude that the threshold 
requirement of competent evidence of current disability (for 
which service connection is sought) is not met.  In the 
absence of proof of current disability, there is no valid 
claim of service connection.  Brammer, 3 Vet. App. at 223.

As there is no competent evidence that the Veteran has a skin 
disorder, the preponderance of the evidence is against the 
claim, and it must be denied.


ORDER

New and material evidence having been received, the claim for 
service connection for diabetes mellitus is reopened; the 
appeal is granted to this extent only.

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for a heart disorder is denied.

Service connection for peripheral neuropathy of the lower 
extremities is denied.

Service connection for a left foot disorder is denied.

Service connection for a right foot disorder is denied.

Service connection for a skin disorder is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


